Title: To James Madison from Thomas Rodney (Abstract), 7 March 1805
From: Rodney, Thomas
To: Madison, James


7 March 1805, Washington, Mississippi Territory. “Having made it a rule Since I have been Engaged in the Land business here not to meddle in the Local politics of the Territory—I can only be Induced by Considerations in favor of its general welfare to Communicate any thing that has respect to particular Individuals, and then only for the Information of the general government without feeling personally Interested in favor of One person more than another further than the Common Welfare of the Country dictates.
“As the Legislature has been Sitting three mos. in this Town & altho I have never been to the House but Once, Yet as the Members & Others frequently Call To See me I have unavoidable<y> become Acquainted in Some Degree with the adgitations which Party has Occasioned among them, and the delay and bad Effect it has had on Their business.
“The Whole Legislature<,> is Composed of 14. Members to wit 5 Legislative Coun<se>llors and 9 Representatives 4, of these only are Persons denominated Federalists and They all in the House of Representatives, the Rest are Republicans, but are Equally Divided into two parties; One Called the West party, the other the Claiborne party—The Judiciary System which I Mentioned in a former letter  has at last been Completed but with Some Defects owing to their party dissentions but the Measure which has Most Adgitated their parties has been Chusing a Deligate to Congress<,> and Nominating Legislative Councillors—The former is Not yet done but the Latter was Completed yesterday When the Following persons were Elected Towit, Col. Burnet & William Downs, for Claiborne County; Thomas Hinds & James Stewart, for Jefferson County; Alexr. Montgomery and Capt<n>. Joseph Sessions, for Adams County; Col. Hunter & Col. Baker, for Wilkinson County; and Lemuel Henry & Wm. Beauford, for Washington County. A good deal of disatisfaction has been Expressed out of doors at this Choice, and it is Said that the parties by Endeavouring to exclude the favorites of each other have Chosen persons that Neither preferred—but as they are nominated the More respectable part of the Community are desirous that the President Should Select the Fittest of them, to Compose the Legislative council. And Several of the respectable Inhabitants of the Territory have named To me the following Persons as The fittest among them for that purpose, Towit Col. Burnet for Claiborne; T. Hinds for Jefferson<;> Captn. Sessions for Adams; Col. Hunter for Wilkinson, and L. Henry for Washington—but I confess I am not so well acquainted with them all as to distinguish Who are fitest, but have Mentioned those on the word of gentlemen In Whom I can Confide and Who Consider those Mentd. above as the best the list affoards. Yet the Whole Number, are Said To be Republicans, & friends to the Present administn.”
